[Cite as Smith v. Ramey, 2019-Ohio-2839.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 SHABREIA SMITH                                   :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28164
                                                  :
 v.                                               :   Trial Court Case No. 2018-CV-4163
                                                  :
 REINA RAMEY                                      :   (Civil Appeal from
                                                  :    Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                             Rendered on the 12th day of July, 2019.

                                             ...........

SHABREIA SMITH, 2669 Cobble Circle, Apt. 7, Dayton, Ohio 45439
    Plaintiff-Appellee, Pro Se

REINA RAMEY, 4813 Hagen Avenue, Dayton, Ohio 45417
     Defendant-Appellant, Pro Se

                                            .............

HALL, J.
                                                                                             -2-




       {¶ 1} Reina Ramey appeals pro se from the trial court’s entry of a civil stalking

protection order against her.

       {¶ 2} In response to a show-cause order from this court, Ramey previously

indicated that the papers accompanying her notice of appeal constituted her appellate

brief. Although Ramey’s filing lacks an assignment of error, the essence of her argument

is that the petitioner lied about Ramey threatening her and trying to fight her. Ramey

asserts that she is the true victim, not the petitioner.

       {¶ 3} The record reflects that the petitioner filed a petition for a civil stalking

protection order on September 7, 2018. The petition alleged that Ramey had been texting

and following the petitioner and threatening to beat her up. Ramey personally was served

with a copy of the petition and with an entry setting the matter for a full evidentiary hearing.

(Doc. # 5.) The trial court held the hearing on September 13, 2018. The final entry granting

a protection order reflects that only the petitioner appeared for the hearing. Based on the

evidence before it, the trial court made the following finding of fact in support of a

protection order: “OVER THE COURSE OF A WEEK, RESPONDENT TEXT [sic]

PETITIONER TRYING TO FIND HER TO FIGHT, EARLIER IN THE WEEK,

RESPONDENT TRIED TO ATTACK PETITIONER AT A CLUB AND WAS REMOVED

BY SECURITY.” (Doc. # 7.)

       {¶ 4} On appeal, Ramey contends the petitioner lied about being threatened.

Ramey claims the petitioner actually threatened her and endangered her family. She

asserts that the petitioner ran a car through her garage door, broke her car window, and

broke her house window with a liquor bottle. Attached to Ramey’s notice of
                                                                                      -3-


appeal/appellate brief are various documents she has filed to support these allegations.

      {¶ 5} Unfortunately, we have no evidentiary basis upon which to evaluate the

narrative in Ramey’s appellate brief because she has failed to file a transcript of the

evidentiary hearing. Ramey also did not appear for the hearing, which was the time for

her to tell her side of the story. Ramey cannot add new evidence to the record on appeal,

and absent a transcript we must presume the regularity of the proceedings below. State

v. Schaefer, 2d Dist. Darke No. 2018-CA-06, 2019-Ohio-571, ¶ 6, citing State v. Maloney,

2018-Ohio-316, 104 N.E.3d 937, ¶ 58 (2d Dist.).

      {¶ 6} Having no evidentiary basis for finding error in the trial court’s ruling, we

affirm the judgment of the Montgomery County Common Pleas Court.

                                    .............



WELBAUM, P.J. and DONOVAN, J., concur.


Copies sent to:

Shabreia Smith
Reina Ramey
Hon. Barbara P. Gorman